Judgment unanimously affirmed. Memorandum: Defendant contends that the trial court erred in denying his motion to suppress his pretrial photographic identification. From our review of the record, we conclude that the suppression court correctly found that the identification procedure was not unduly suggestive (see, Simmons v United States, 390 US 377, 384-386; People v Olkoski, 131 AD2d 706; People v Emmons, 123 AD2d 475, 476, Iv denied 69 NY2d 827). With regard to defendant’s remaining contentions, because defendant consented to the alleged erroneous admission of evidence and did not object to the alleged acts of prosecutorial misconduct, they have not been preserved for our review (CPL 470.05 [2]), and we decline to reach them as a matter of discretion in the interest of justice (CPL 470.15 [6]). (Appeal from judgment of Erie County Court, D’Amico, J.—robbery, second degree.) Present—Callahan, J. P., Denman, Pine, Balio and Lawton, JJ.